

117 S2620 IS: Making Education Affordable and Accessible Act of 2021
U.S. Senate
2021-08-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2620IN THE SENATE OF THE UNITED STATESAugust 5, 2021Mr. Peters (for himself, Mr. Cassidy, Mr. Kaine, and Mr. Boozman) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Higher Education Act of 1965 to make college affordable and accessible by expanding access to dual or concurrent enrollment programs and early college high school programs.1.Short titleThis Act may be cited as the Making Education Affordable and Accessible Act of 2021.2.Dual or concurrent enrollment programs and early college high schoolPart B of title VII of the Higher Education Act of 1965 (20 U.S.C. 1138 et seq.) is amended—(1)by redesignating section 745 as section 746;(2)in section 746, as redesignated by paragraph (1), by striking fiscal year 2009 and inserting fiscal year 2022; and(3)by inserting after section 744 the following:745.Dual or concurrent enrollment programs and early college high school(a)PurposeThe purpose of this section is to expand access for high school students to the opportunities offered in dual or concurrent enrollment programs and early college high school programs established through partnerships between local educational agencies and institutions of higher education that enable such students to earn postsecondary credits while enrolled in a public high school.(b)DefinitionsIn this section:(1)ESEA definitionsThe terms dual or concurrent enrollment program, early college high school, and high school have the same meaning given to those terms in section 8101 of the Elementary and Secondary Education Act of 1965.(2)Eligible institutionThe term eligible institution means an institution of higher education that carries out or plans to carry out a dual or concurrent enrollment program or an early college high school program.(c)Grants authorizedThe Secretary may award grants to eligible institutions to carry out dual or concurrent enrollment programs or early college high school programs.(d)ApplicationAn eligible institution that desires to receive a grant under this section shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require. Such application shall include a description of—(1)the partnership between the eligible institution and each local educational agency involved in carrying out the dual or concurrent enrollment program or early college high school program; and(2)how the eligible institution will expand student access to a dual or concurrent enrollment program or an early college high school program, especially for students described in subsection (e).(e)PriorityIn awarding grants under this section, the Secretary shall give priority to eligible institutions that will use grant funds for dual or concurrent enrollment programs or early college high school programs that serve students from low-income families, students from rural communities, or first-generation college students (as defined in section 402A(h)).(f)Use of fundsAn eligible institution that receives a grant under this section shall use the grant funds to carry out a dual or concurrent enrollment program or an early college high school program for students enrolled in a public high school, which may include activities such as—(1)providing educators, principals, and other school leaders with professional development activities that enhance or enable the provision of postsecondary coursework through a dual or concurrent enrollment program or an early college high school program;(2)designing the curriculum and sequence of courses for a dual or concurrent enrollment program or an early college high school program in collaboration with educators from the local educational agency and faculty from the eligible institution;(3)establishing a course articulation process for defining and approving courses for high school and postsecondary credit or credentials for both 2-year and 4-year institutions of higher education in the State;(4)establishing outreach programs to provide elementary school and secondary school students, especially those students in middle grades, and their parents, educators, school counselors, and principals information about and academic preparation for a dual or concurrent enrollment program or an early college high school program;(5)helping students meet eligibility criteria for postsecondary courses and ensuring that students understand how credits earned will transfer to institutions of higher education in the State; or(6)coordinating high school transition and postsecondary support services and academic calendars.(g)Flexibility of funds(1)In generalSubject to paragraph (2), an eligible institution that receives a grant under this section may use grant funds for any of the costs associated with carrying out a dual or concurrent enrollment program or an early college high school program, including the costs of—(A)tuition and fees, books, and required instructional materials for the program so that students will not be required to pay tuition or fees for postsecondary courses; and(B)transportation to and from the program.(2)LimitationAn eligible institution may use not more than 20 percent of grant funds received under this section for transportation costs described in paragraph (1)(B).(h)Evaluation and report(1)In generalEach eligible institution receiving a grant under this section shall—(A)conduct an independent evaluation of the effectiveness of the activities carried out by such eligible institution under this section; and(B)prepare and submit to the Secretary a report containing the results of the evaluation described in subparagraph (A).(2)RequirementsThe Secretary may establish requirements for program evaluations..